DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.
Election/Restrictions
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/22/2020.
The Examiner would like to note that the species of surfactant, PEG-8 isostearate as elected, does not appear to be disclosed in the instant specification under that name.  Applicants ask Applicants to please point out where PEG-8 isostearate is disclosed.
Response to Arguments/Amendments
	All of Applicants arguments filed 7/20/2021 have been fully considered.
Applicant argues that Ex. 2 of the instant specification demonstrates the importance of having at least 15% of the claimed silicone resin along with the non-volatile silicone oil.
This is not persuasive as Applicants have simply shown that using 26.7% resin (solids content) vs. approx. 7% resulted in a better emulsion. Applicant have not demonstrated the entire claimed range 
Applicant remark that the obtained results in Ex. 2 are counterintuitive as a skilled artisan would expect composition containing less MQ resin to be more comfortable.
This is not persuasive as it is unsupported by factual evidence.
Applicant argues that Cavatuzzi discloses silicone amounts that start at 1%, which embraces a wide range of concentration that is not included in the claimed composition (approx. 1-10%), and 50% of the range of Geoffrey is not included in the claimed range.
This is not persuasive as overlapping ranges are prima facie obvious absent evidence of criticality of the claimed range and as discussed above, Applicant have not provided sufficient evidence to show that the entire claimed range is critical.
Applicants arguments regarding the composition comprising less than 5% of the first non-volatile hydrocarbon-based oil were persuasive in part, Applicants are directed to the modified rejections below which make obvious a composition not having a hydrocarbon oil as Cavatuzzi taches that the non-volatile oilk can be silicone or hydrocarbon oil, thus the use of simply silicone oils is prima facie obvious.  New rejections are also presented below wherein this new limitations is addressed.
Applicant remarks that Geoffrey is too different from the invention composition to lead one of skill in the art to such composition.
This is not persuasive as it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Geoffrey is in applicant same field of endeavor, i.e. cosmetic O/W emulsions containing silicone resins and many overlapping components.
Applicant remarks that Cavatuzzi does not teach now to make an O/W emulsion having the exemplified surfactants have an HLB of less than 8.
This is not persuasive as the teachings of Cavatuzzi are not limited to the working examples and a skilled artisan would be expected to know how to formulate an O/W emulsion as this type of emulsion is contemplated by the reference.

This is not persuasive as it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Simonnet is in applicant same field of endeavor, i.e. cosmetic O/W emulsions  and is in the same field of endeavor (i.e. cosmetics) as the other cited references.
Regarding the Quemin reference, it is noted that this is an evidentiary reference was only cited to show that PEG-40 stearate is also known by the name stearate 40 EO.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-10, 12-14 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cavatuzzi (WO 2010/149493) and Geffroy (US 2013/0280197). Cavatuzzi is cited on the 9/24/2020 IDS.
Cavazzuti discloses a cosmetic composition comprising a styrene/acrylate copolymer and a silicone resin. The composition is for caring for or making up the skin , including the lips (Pg. 1).
Regarding claims 1 and 2: Cavazzuti teaches that the  composition can be a liquid and be in the form of an emulsion, such as an oil-in-water emulsion wherein the water is present in amounts ranging from 10-95% (Pg. 33).
Regarding claim 1 and 3-6: Cavazzuti teaches a suitable silicone resin for use include trimethylsiloxysilicate such as KF-7312J and DC749 (shown by the instant specification to be forms conveyed in a solvent) and these resins can be used in amounts ranging from 3-25% (Pg. 6 and 10).
Regarding claims 1 and 7-10: Cavazzuti further teaches that composition to advantageously comprise at least one non-volatile oil selected from hydrocarbon-based oil and/or silicone oils and/or fluoro oils (Pg. 19).  A suitable non-volatile silicone oil includes phenyl trimethylsiloxydiphenylsiloxanes (Pg. 22), thus the use of phenyl trimethylsiloxydiphenylsiloxanes is prima facie obvious as this oil is specifically contemplated by the art and it must be remembered that “[w]hen a patent simply arranges 
Cavatuzzi further teaches this non-volatile oil to be present in amounts ranging from 5-70%, which overlaps with the claimed 2-35% and overlapping ranges are prima facie obvious absent criticality of the claimed range.
Claim 1 recites “optionally at least one first non-volatile hydrocarbon based oil’,” as discussed above, Cavatuzzi teaches at least one non-volatile oil selected from hydrocarbon-based oil and/or silicone oils and/or fluoro oils, thus the selection of one type of oil, i.e. silicone oil , is prima facie obvious as this is contemplated by the reference, thus making obvious a composition that does not comprise a non-volatile oil hydrocarbon-based oil.
Regarding claims 12 and 14: Cavazzuti teaches that the composition may comprise a volatile oil (silicone, hydrocarbon, fluoro or mixtures thereof) (Pg. 29), these can be used in amounts of 5-50% and a suitable oil include isododecane (Pg. 29-31), thus the use of isododecane in the taught amounts is prima facie obvious as its expected to yield no more than one would expect from such an arrangement.  
Regarding claim 13: The prior art makes obvious the use of 3-25% of a silicone resin and 5-50% volatile oil, which provides a ratio that overlaps with greater than or equal to 1 as recited by the instant claim.
Regarding claim 22: Cavazzuti teaches the composition to comprise at least one dyestuff, such as pigments, nacres and exemplifies the use of Red 7 (Pg. 31).
Cavatuzzi does not the presence nor teaches adding an alkyl cellulose in to the composition , thus the composition is considered to be alkyl cellulose free.
However, Cavazzuti does not teach the composition to comprise the non-ionic hydrocarbon based surfactant with an HLB of greater than or equal to 8, the required polyol and hydrophilic thickening agent.
Geffroy discloses a cosmetic composition for making up and/or caring for the skin and lips comprising in a physiologically acceptable medium, at least 5% water, at least one first hydrocarbon-based non-volatile oil chosen from at least C10-C26 monoalcohols, non-volatile oil chosen from silicone 
Geffroy teaches the composition can further comprise at least one silicone resin [0618].  In a preferred embodiment an MQ resin is used, such as those of the trimethylsiloxysilicate type.  Mention can be made of those sold under KF-7312J.  These silicone resins are taught to be used in amounts ranging from 0.5-20% [0685].
Geffrey teaches that additional oils can be added, such as volatile oils [0241-0242].  The volatile oil is preferably apolar and can be especially chosen from isododecane [0247-0250], these volatile oils can be present in amounts ranging from 0.5-20% [0252].
Geffroy teaches that the composition can comprise at least one active agent preferably moisturizer (also known as humectants), these include preferably glycerol [0697 and 0713] and these can be used in amounts ranging from  0.01-5% [0714].
Geffroy teaches that hydrophilic gelling polymer can be added, such as Simulgel 600 or Aristoflex HMS [0432 and 0434], both taught by the instant specification to be hydrophilic thickening polymers of the acrylamidopropanesulfonic acid type.  These are taught to be used in amounts ranging from 0.5-5% [0522]
Geffroy teaches that dyestuff can be added in amounts ranging from 0.1-6%.  A taught an exemplified dyestuff is a water-soluble dye, specifically DC Red 33.
Geffroy teaches that stabilizers are present in the composition and these are chosen from surfactants and/or hydrophilic gelling agents (Abs).  Geffroy teaches that emulsifying surfactants with an HLB greater than or equal to 8 can be effectively used [0377] and these are used in amounts ranging from 0.1-20% [0371].  The surfactants maybe chosen from anionic and nonionic surfactants (Geffroy – claim 2).

EO, Stearate 100 EO, laurate 20 EO, laurate 40 EO and distearate 150 EO [0386], thus the use of any of these surfactants, such as stearate 40 EO is prima facie obvious.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cavazzuti with those of Geffroy.  A skilled artisan would have been motivated to add 0.1-20% of a stabilizing surfactant, such as stearate 40 EO, to provide the composition with stability, reading on instant claims 16-17.  One of skill in the art would have a reasonable expectation of success as Cavatuzzi teaches that surfactants (Pg. 32) can be added and both Cavatuzzi and Geffroy teaches cosmetic composition for making up and/or caring for the skin and lips in the form of oil in water emulsions which comprise trimethylsiloxyphenyl dimethicone, isododecane, pigments and silicone resins and it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” 
Regarding claims 18-19: A skilled artisan would have been further motivated to add at least one active agent preferably moisturizer (also known as humectants), which are taught Geffroy to include preferably glycerol [0697 and 0713] and these can be used in amounts ranging from  0.01-5% [0714]. One of skill in the art would have a reasonable expectation of success as Cavatuzzi teaches that active agents such as moisturizers (Pg. 32) can be added and both Cavatuzzi and Geffroy teaches cosmetic composition for making up and/or caring for the skin and lips in the form of oil in water emulsions which comprise trimethylsiloxyphenyl dimethicone, isododecane, pigments and silicone resins and it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” 
Regarding claims 20-21: A skilled artisan would have been motivated to further add 0.5-5% of a stabilizing agent such as a hydrophilic gelling polymer can be added, such as Simulgel 600 or Aristoflex , 
Regarding the elected species of pigment, Red 33, Geffroy teaches that Red 33 is a pigment well known to be used in cosmetic composition for making up and/or caring for the skin and lips, thus it would have been obvious to use the elected pigment in the composition of Cavatuzzi as its prima facie obvious for skilled artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of formulating a cosmetic composition for making up and/or caring for the skin and lips comprising a pigment.

Claims 1-2, 4-10, 12-14 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cavatuzzi (WO 2010/149493) and Geffroy (US 2013/0280197), as applied to claims 1-2, 4-10, 12-14 and 16-22 above, and further in view of Simonnet (US 2011/0110989), as evidenced by Quemin (US 6,902,737).
As discussed above, Cavatuzzi and Geffroy makes obvious all the limitations of claims 1-2, 4-10, 12-14 and 16-22, however, they does not teach the non-ionic surfactant to be PEG-8 isostearate as elected.
Simonnet teaches O/W emulsions and teaches that suitable emulsifiers include polyethylene glycol esters and ethers, such as PEG-8 isostearate, Peg-40 stearate, Peg-20 stearate [0288].
One of skill in the art would recognize that PEG-40 stearate (also known as stearate 40 EO as evidenced by Quemin, Col. 3, lines 1-5) and Peg-8 isostearate to be art recognized equivalent non-ionic surfactants suitable for use formulating O/W emulsions, therefore, it would have been prima facie 
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Claims 1-2, 4-10, 12-14 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cavatuzzi (WO 2010/149493) and Geffroy (US 2013/0280197) as applied to claims 1-2, 4-10, 12-14 and 16-22 above, and further in view of L’Alloret (US 2002/0197231).
As discussed above, Cavatuzzi and Geffroy makes obvious all the limitations of claims 1-2, 4-10, 12-14 and 16-22, however, they does not teach the hydrophilic gelling agent to be ammonium polyacryloyldimethyl taurate as elected.
L’Alloret teaches bath compositions comprising hydrophilic gelling agents which can be selected from Simulgel 600 and Hostacerin AMPS (ammonium polyacryloyldimethyl taurate) [0220]
One of skill in the art would recognize Hostacerin AMPS and Simulgel 600 to be art recognized equivalent hydrophilic thickening polymers, therefore, it would have been prima facie obvious to substitute the Simulgel 600 in the composition made obvious above with Hostacerin AMPS with as its prima facie obvious to substitute on art recognized equivalent for the other.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

New Rejections
Claim Rejections - 35 USC § 103
Claims 1-2 and 4-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavatuzzi (WO 2010/149493) and Lahousse (US 2014/0377202). Cavatuzzi is cited on the 9/24/2020 IDS.
Cavazzuti discloses a cosmetic composition comprising a styrene/acrylate copolymer and a silicone resin. The composition is for caring for or making up the skin, including the lips (Pg. 1).
Regarding claims 1 and 2: Cavazzuti teaches that the composition can be a liquid and be in the form of an emulsion, such as an oil-in-water emulsion wherein the water is present in amounts ranging from 10-95% (Pg. 33).
Regarding claim 1 and 4-6: Cavazzuti teaches a suitable silicone resin for use include trimethylsiloxysilicate such as KF-7312J and DC749 (shown by the instant specification to be forms conveyed in a solvent) and these resins can be used in amounts ranging from 3-25% (Pg. 6 and 10).
Regarding claims 1 and 7-11: Cavazzuti further teaches that composition to advantageously comprise at least one non-volatile oil selected from hydrocarbon-based oil and/or silicone oils and/or fluoro oils (Pg. 19).  Suitable hydrocarbon based oils for use include octyldodecanol (Pg. 21).  A suitable non-volatile silicone oil includes phenyl trimethylsiloxydiphenylsiloxanes (Pg. 22), thus the use of both is prima facie obvious as they are both contemplated by the art and it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” 
Regarding claims 12 and 14: Cavazzuti teaches that the composition may comprise a volatile oil (silicone, hydrocarbon, fluoro or mixtures thereof) (Pg. 29), these can be used in amounts of 5-50% and a suitable oil include isododecane (Pg. 29-31), thus the use of isododecane in the taught amounts is prima facie obvious as its expected to yield no more than one would expect from such an arrangement.  

Regarding claim 15: Cavazzuti teaches that a glossy oil such as hydrogenated polyisobutylene can be added (Pg. 24).
Regarding claim 22: Cavazzuti teaches the composition to comprise at least one dyestuff, such as pigments, nacres and exemplifies the use of Red 7 (Pg. 31).
Cavatuzzi does not the presence nor teaches adding an alkyl cellulose in to the composition , thus the composition is considered to be alkyl cellulose free.
However, Cavazzuti does not teach the composition to comprise the non-ionic hydrocarbon based surfactant with an HLB of greater than or equal to 8, the required polyol and hydrophilic thickening agent.
Lahousse discloses a cosmetic composition for making up and/or caring for the skin and lips comprising in a physiologically acceptable medium, at least 20% water, at least one first hydrocarbon-based non-volatile oil chosen from at least C10-C26 monoalcohols, at least one second non-volatile oil chosen from silicone oils and/or fluoro oils (Abs and Lahousse – claim 21).  Geffroy teaches the composition to be in the form of oil-in-water emulsions (Lahousse – claim 22).  Geffroy teaches the composition to comprise 30-85% of water [0236].
Lahousse teaches that a preferred first hydrocarbon oil for use is octyldodecanol  [0093], taught to be used in amounts ranging from 2-75% [0084].  Lahousse teaches that this oil imparts suppleness and comfort to the deposit formed with the composition [0086].
Lahousse teaches that in a preferred embodiment the 2nd non-volatile oil is a phenyl silicone oil [0102] and a preferred oil is Belsil PDM 1000 (trimethylsiloxyphenyl dimethicone) [0174 and working example 14] and this is present in amounts ranging from 5-75%, preferably 15-30% [0179].
Lahousse teaches that additional oils can be added, such as volatile oils [0241-0242].  The volatile oil is preferably apolar and can be especially chosen from isododecane [0200 and 0205]], these volatile oils can be present in amounts ranging from 0.5-40% [0224].

Lahousse teaches that the composition can comprise at least one active agent preferably moisturizer (also known as humectants), these include preferably glycerol [0546 and 0549] and these can be used in amounts ranging from  0.01-5% [0566].
Lahousse teaches that hydrophilic gelling polymer can be added, such as Simulgel 600 or Aristoflex HMS [0447 and 0451], both taught by the instant specification to be hydrophilic thickening polymers of the acrylamidopropanesulfonic acid type.  These are taught to be used in amounts ranging from 0.5-5% [0544]
Lahousse teaches that dyestuff can be added in amounts ranging from 0.1-6%.  A taught an exemplified dyestuff is a water-soluble dye, specifically DC Red 33 [0582-0583]
Lahousse teaches that emulsifying surfactants with an HLB greater than or equal to 8 can be effectively used [0368]  to obtain an O/W emulsion [0367]and these are used in amounts ranging from 0.1-20% [0371].  The surfactants maybe chosen from nonionic surfactants [0374-0376].
Lahousse teaches that suitable nonionic surfactants include alkyl and polyalkyl esters of poly(ethylene oxide) that are preferably used include those with a number of ethylene oxide (EO) units ranging from 2 to 200. Examples that may be mentioned include stearate 40 EO, stearate 50
EO, Stearate 100 EO, laurate 20 EO, laurate 40 EO and distearate 150 EO [0377], thus the use of any of these surfactants, such as stearate 40 EO is prima facie obvious.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cavazzuti with those of Lahousse.  A skilled artisan would have been motivated to add 0.1-20% of a non-ionic surfactant, such as stearate 40 EO, as these are taught to assist in the formation of O/W emulsions, reading on instant claims 16-17.  One of skill in the art would have a reasonable expectation of success as Cavatuzzi teaches that surfactants (Pg. 32) can be added and both Cavatuzzi and Lahousse teaches cosmetic composition for making up and/or caring for the skin and lips in the form of oil in water emulsions which comprise octyldodecanol, 
Regarding claims 10 and 11: A skilled artisan would have been further motivated to use octyldodecanol in the composition of Cavatuzzi in amounts of 2-75% [0116] as Lahousse teaches that this oil in these amounts imparts suppleness and comfort to the deposit formed with the composition [0102] and use the Belsil PDM 1000 (trimethylsiloxyphenyl dimethicone) in amounts ranging from 15-30% as Lahousse teaches these concentration ranges to be suitable for use when combining octyldodecanol and trimethylsiloxyphenyl dimethicone. One of skill in the art would have a reasonable expectation of success as its prima facie obvious to pursue the known options with in the technical grasp of the skilled artisan to achieve predicable results and it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” 
Regarding claims 18-19: A skilled artisan would have been further motivated to add at least one active agent preferably moisturizer (also known as humectants), which are taught Lahousse to include preferably glycerol [0546] and these can be used in amounts ranging from  0.01-5% [0566]. One of skill in the art would have a reasonable expectation of success as Cavatuzzi teaches that active agents such as moisturizers (Pg. 32) can be added and both Cavatuzzi and Geffroy teaches cosmetic composition for making up and/or caring for the skin and lips in the form of oil in water emulsions which comprise octyldodecanol, trimethylsiloxyphenyl dimethicone, isododecane, pigments and silicone resins and it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” 
Regarding claims 20-21: A skilled artisan would have been motivated to further add 0.5-5% of a hydrophilic gelling polymer, such as Aristoflex HMS, to adjust the consistency (i.e. stiffness, gelling) of the composition [0452].  One of skill in the art would have a reasonable expectation of success as 
Regarding the elected species of pigment and instant claim 22, Red 33, Lahousse teaches that Red 33 is a pigment well known to be used in cosmetic composition for making up and/or caring for the skin and lips, thus it would have been obvious to use the elected pigment in the composition of Cavatuzzi as its prima facie obvious for skilled artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of formulating a cosmetic composition for making up and/or caring for the skin and lips comprising a pigment.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613